AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                              FILED IN THE
                                                                                                               U.S. DISTRICT COURT
                                                                  for thH_                               EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
       MILDRED SHANKLIN, individually as as
                                                                                                              Apr 15, 2019
  Personal Representative of the Estate of John Shanklin,                                                      SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:17-CV-377-RMP
  COULEE MEDICAL CENTER, a medical care facility                     )
  that is fully owned and operated by the Douglas, Grant,            )
             Lincoln, & Okanogan County, et al.,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendants’ Motion to Dismiss, ECF No. 15, is GRANTED. Plaintiff’s 42 U.S.C. § 1983 claim under the Federal
u
              Nursing Home Reform Amendments, 42 U.S.C. § 1396 et seq., is DISMISSED with prejudice. Plaintiff’s state law
              claims are DISMISSED without prejudice. Judgment is entered in favor of Defendants.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                               Rosanna Malouf Peterson                       on a motion to
      dismiss.


Date: April 15, 2019                                                       CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Virginia Reisenauer
                                                                                          %\Deputy Clerk

                                                                            Virginia Reisenauer
